10-1694-cr
USA v. Cannon

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to summary orders filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 28th day of February, two thousand eleven.

PRESENT:

          JOSÉ A. CABRANES,
          ROSEMARY S. POOLER,
          DENNY CHIN,
                       Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,

                    Appellee,

                    -v.-                                                                   No. 10-1694-cr

BRADFORD CANNON,

                    Defendant-Appellant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR DEFENDANT-APPELLANT:                                     Bradford Cannon, pro se (incarcerated), Lompoc, CA.


FOR APPELLEE:                                                Andrew L. Fish, Assistant United States Attorney (Preet
                                                             Bharara, United States Attorney, and Katherine Polk
                                                             Pailla, Assistant United States Attorney, on the brief),
                                                             United States Attorney’s Office for the Southern District
                                                             of New York, New York, NY.


                                                                    1
        Appeal from an order entered May 5, 2009 in the United States District Court for the Southern
District of New York (Paul A. Crotty, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court be AFFIRMED.

        On June 21, 1996, defendant-appellant Bradford Cannon (“Cannon”), now incarcerated and
pursuing this appeal pro se, pleaded guilty to one count of participating in the conduct of the affairs of an
enterprise through a pattern of racketeering activity, in violation of 18 U.S.C. § 1962(c), and one count of
conspiring to distribute and to possess with intent to distribute 50 grams and more of cocaine base in the
form of “crack,” in violation of 21 U.S.C. § 846. On June 2, 1998, the District Court sentenced Cannon
principally to a term of 240 months’ imprisonment. On September 6, 2000, the District Court issued an
amended judgment revising Cannon’s sentence to 213 months’ imprisonment in order properly to reflect
time served by Cannon prior to the imposition of the original 240 month sentence. On December 23,
2008, Cannon filed a motion requesting a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2), based
on a 2007 amendment to U.S.S.G. § 2D1.1, the Guidelines section related to crack-cocaine offenses. By
order entered May 5, 2009, the District Court denied Cannon’s motion. We assume the parties’
familiarity with the remaining factual and procedural history of the case.

         We review de novo a district court’s determination that a defendant is ineligible for relief under
§ 3582(c)(2). See United States v. Martinez, 572 F.3d 82, 84 (2d Cir. 2009). On appeal, Cannon argues, inter
alia, that the District Court improperly denied his motion for a sentence reduction because the
amendment to the crack-cocaine Guidelines lowered his Guidelines range. He is mistaken. The District
Court determined Cannon’s base offense level pursuant to U.S.S.G. § 2A1.1, the Guidelines section
applicable to first degree murder, not pursuant to § 2D1.1, the Guidelines section applicable to
crack-cocaine offenses. Section 2D1.1 and the amendments thereto in no way affected Cannon’s
offense level or his resulting sentencing range; accordingly, he is not eligible for a sentence reduction
based on the amendments to that section. See Martinez, 572 F.3d at 84-86.

                                        CONCLUSION
      We have considered each of Cannon’s claims on appeal and find them to be without merit. The
judgment of the District Court is AFFIRMED.


                                                FOR THE COURT,
                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                     2